 

 

eae lig

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. : (For Offenses Committed On or After November 1, 1987)

Edgar Usiel Cervantes-Escarcega Case Number: 3:19-mj-23168

 

 

 

   

 

 

 

 

 

 

 

Jason T. Conforti
Defendant's Attorney
I ON NO. 8800! | |
REG STRAT! NNO. 88008298 | AUG 08 2019
THE DEFENDANT: Ig miermeren
- : US METICT CC
pleaded guilty to count(s) 1 of Complaint CLERK U5 bret ak fae SONA
CL] was found guilty to count(s) - [BY ' CERT
_ after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense oo Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) — I
(1 The defendant has been found not guilty on count(s)
LO Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

“imprisoned foraterm oft /

Cf TIME SERVED O days

Assessment: $10 WAIVED | & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal, °

LI Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, ahd special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. .

Thursday, August 8, 2019
Date of Imposition of Sentence

Received | “2-7 _ ile ¢POMEY

DUSM HONORABLE Ff. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy a a So oe 3:19-mj-23168

 

 
